United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                          June 5, 2006

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                                No. 05-60636
                              Summary Calendar




MARGARTIA DAVTIAN, also known as Margarita Davtian,
also known as Margarita Garner,

                                                 Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                 Respondent.


                          --------------------
                   Petition for Review of an Order of
                    the Board of Immigration Appeals
                             No. A70 646 808
                          --------------------


Before SMITH, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

      Margartia Davtian petitions for review of an order of the

Board of Immigration Appeals (“BIA”) that affirmed the determina-

tion of the immigration judge (“IJ”) denying, as untimely, her

motion to reopen her deportation proceedings.           Davtian argues that

she is entitled to equitable tolling based on the alleged ineffec-

tive assistance of attorneys Roy Petty and Maggie Mills.                Davtian



      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circum-
stances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-60636
                                  -2-

also contends that the IJ breached the IJ’s duties toward her and

that her proceedings are void on account of deficiencies in the

order to show cause.    We review the denial of a motion to reopen

for abuse of discretion.     INS v. Doherty, 502 U.S. 314, 323-24

(1992).

     We have not issued a published opinion squarely adopting the

doctrine of equitable tolling in the context of a motion to reopen

immigration proceedings.   Nevertheless, even if we assume, without

deciding, that such tolling is available to Davtian, she has not

established that she is entitled to it.

     The record does not show that Davtian has filed an appropriate

complaint in relation to Petty’s alleged deficiencies.    She thus

has not adduced sufficient information to support her claim of

ineffective assistance of counsel in relation to her deportation

proceedings.    See Lara v. Trominski, 216 F.3d 487, 496 (5th Cir.

2000).    Further, even if Davtian had produced the pertinent docu-

ments, she would not be entitled to equitable tolling based on

Petty’s performance, because his alleged deficiencies had no bear-

ing on the timeliness vel non of her motion to reopen.    Davtian’s

argument that she is entitled to equitable tolling based on Petty’s

performance is unavailing.

     Davtian’s contention that she is entitled to equitable tolling

based on Mills’s performance was raised for the first time in her

petition for review. This claim is thus unexhausted, so we decline

to consider it.    See Ramirez-Molina v. Ziglar, 436 F.3d 508, 513
                            No. 05-60636
                                 -3-

(5th Cir. 2006); Wang v. Ashcroft, 260 F.3d 448, 452-53 (5th Cir.

2001); Goonsuwan v. Ashcroft, 252 F.3d 383, 387 (5th Cir. 2001).

     Davtian’s claims concerning the IJ’s purported breach of the

IJ’s duties and the alleged deficiencies in the IJ’s order to show

cause were not presented to the BIA.   Accordingly, we will not con-

sider them.   See Ramirez-Molina, 436 F.3d at 513; Wang, 260 F.3d at

452-53; Goonsuwan, 252 F.3d at 387.

     The petition for review is DENIED.